DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ju et al. (US 2018/0183020).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 1, Ju teaches a battery module (Figure 2) comprising: 
a plurality of battery cells (11) which include electrode tabs (12), respectively; and 
a bus bar/(plate (21a)) connected to the electrode tabs (12) for electrically connecting the plurality of battery cells (11) with each other (para. [0071]), 
 wherein the bus bar (21a) includes a plate having one or more openings (Figure 3B, 23a) formed therein (para. [0071]-[0075]), 
wherein each of the electrode tabs (Figure 5B, 12) includes: a first bent part (see Figure 5B below) formed by bending at least a part thereof in each of the electrode tabs (12) in one direction; a second bent part formed by bending at least a part of the remaining section thereof in each of the electrode tabs (12) in a direction different from the one direction; and a seat portion between the first bent part and the second bent part, wherein the bus bar is placed on the seat portion and comes into contact with the seat portion (as illustrated below), wherein a plurality of adjacent electrode tabs (12) among the electrode tabs (12) are inserted into any one of the one or more openings (23a) of the plate (21a) to be electrically connected with each other, and wherein wobble type beads are formed at the end portions of the plurality of adjacent electrode tabs (12) inserted into the one or more openings of the plate (21a) (para. [0160]).

    PNG
    media_image1.png
    286
    595
    media_image1.png
    Greyscale

With respect to claim 2, Ju teaches wherein at least a part of the bus bar (21a) comprises at least two openings (23a) (Figure 3B).
With respect to claim 3, Ju teaches wherein the one or more openings (23a) is formed in a slit shape (para. [0072]).

With respect to claim 6, Ju teaches wherein each of the first bent part and the second bent part is bent at an angle of 80 to 90 degrees (as illustrated above).
With respect to claim 8, Ju teaches wherein each of the electrode tabs (12) comprises an insulation portion formed in at least a part of the electrode tab (12), and
the first bent part is formed in a section of the insulation portion (para. [0023]).
With respect to claim 9, Ju teaches wherein the plurality of adjacent electrode tabs (12) are connected in parallel to the bus bar (21a) (para. [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6, 9-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007109548A (hereinafter JP’548) in view of CN 106133948 (hereinafter CN’948) in view of WO 2016205805 A1 (hereinafter WO’805). 
With respect to claim 1, JP’548 teaches a battery module (Figure 5, 50) comprising:
a plurality of battery cells (20) which include electrode tabs (25a and 25b), respectively; and a bus bar (30) connected to the electrode tabs (25a and 25b) for electrically connecting the plurality of battery cells (20) with each other (as illustrated),
wherein the bus bar (Figure 8, 30A and 30B) includes a plate having one or more openings/(slits (35a’ and 35a’’)) formed therein (as illustrated),
wherein each of the electrode tabs (25a & 25b) includes: a first bent part formed by bending at least a part thereof in each of the electrode tabs (25a & 25b) in one direction (see Figure 4 below); a second bent part formed by bending at least a part of the remaining section thereof in each of the electrode tabs (25a & 25b) in a direction different from the one direction - each of the electrode tabs (25a and 25b) are bent in the same manner as those tabs instantly claimed in instant Figure 4; and a seat portion between the first bent part and the second bent part (as illustrated below);

    PNG
    media_image2.png
    414
    709
    media_image2.png
    Greyscale

wherein a plurality of adjacent electrode tabs (25a and 25b) among the electrode tabs are inserted into any one of the one or more openings/(slits (35a’ and 35a’’)) of the plate to be electrically connected with each other (as illustrated in Figures 4-7).
JP’548 fails to teach wherein the bus bar is placed on the seat portion and comes into contact with the seat portion.  CN’948 teaches a battery module (Figure 8, 100 – see Figure 8 below) comprising:
a plurality of battery cells (100) which include electrode tabs/leads (110), respectively; and a bus bar (300/330) connected to the electrode tabs (110) for electrically connecting the plurality of battery cells (100) with each other (as illustrated),
wherein the bus bar (300/330) includes a plate having one or more openings/(slits) formed therein (as illustrated),
wherein each of the electrode tabs (110) includes: a first bent part formed by bending at least a part thereof in each of the electrode tabs (110) in one direction (see Figure 8 below); a second bent part formed by bending at least a part of the remaining section thereof in each of the electrode tabs (110) in a direction different from the one direction - each of the electrode tabs (110) are bent in the same manner as those tabs  wherein the bus bar (300/330) is placed on the seat portion and comes into contact with the seat portion (as illustrated) in order to provide a stable support for the bus-bar, and consequently a stable connection there-between.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to form a seat portion between the first and the second bent tab 

    PNG
    media_image3.png
    591
    776
    media_image3.png
    Greyscale

portions such that the bus bar is placed on the seat portion and comes into contact with the seat portion in the apparatus of JP’548, as taught by CN’948, in order to provide a stable support for the bus-bar, and consequently a stable connection there-between.
JP’548 teaches providing weld (28) formed at the end portions of the plurality of adjacent electrode tabs (25a & 25b) inserted into the one or more openings of the plate (30), but fails to teach wherein the weld (28) comprises wobble type weld beads formed at the end portions of the plurality of adjacent electrode tabs inserted into the one or more openings of the plate.  WO’805 teaches a laser welding head providing wobble type weld beads (para. [0014]) at end portions of a plurality of adjacent layers/seam 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to form wobble type weld beads at the end portions/seam of the plurality of adjacent electrode tabs inserted into the one or more openings of the plate in the battery module of JP’548, as taught by WO’805, in order to improve weld quality and uniformity at the seam.
With respect to claim 2, CN’948 further teaches wherein the one or more bus bars (330) comprises at least two openings/slits (as illustrated above).
With respect to claim 3, JP’548 teaches wherein the one or more openings is formed in a slit (35a’) shape (as illustrated in Figure 8).
With respect to claim 4, JP’548 teaches wherein each of electrode tab groups including the plurality of adjacent electrode tabs (Figure 5, 25a and 25b) among the electrode tabs is inserted into each of the one or more openings/(slits (35a’ and 35a’’) corresponding thereto (as illustrated in Figures 4-7).
With respect to claim 6, JP’548 teaches each of the first bent part and the second bent part is bent at an angle of 80 to 90 degrees (as illustrated in Figure 4).
With respect to claim 9, JP’548 teaches wherein the plurality of adjacent electrode tabs (Figure 5, 25a and 25b) are connected in parallel to the bus bar (as illustrated in Figures 4-7 and 9-11) (para. [0016]).
With respect to claim 10, JP’548 teaches a method of manufacturing a battery module (Figure 5, 50), comprising:

bring a plurality of adjacent electrode tabs (25a and 25b) among the electrode tabs (25a and 25b) into contact with each other (see Figure 4 above);
inserting the plurality of adjacent electrode tabs (25a and 25b) into any one of one or more openings/(slits (35a’ and 35a’’)) (Figure 8) formed in a plate (30A & 30B) from one side thereof, so as to be disposed in any one of one or more openings/(slits (35a’ and 35a’’)) (para. [0022]-[0024]); and
electrically connecting the plurality of adjacent electrode tabs with each other (Figures 4-7) (para. [0016]);
wherein each of the electrode tabs includes: 
a first bent part formed by bending at least a part thereof in each of the electrode tabs in one direction; a second bent part formed by bending at least a part of the remaining section thereof in each of the electrode tabs in a direction different from the one direction; and a seat portion between the first bent part and the second bent part; wherein the plate is placed on the seat portion and comes into contact with the seat portion,  (see Figure 4 above),
wherein the plate (30A & 30B) and the plurality of adjacent electrode tabs (25a and 25b) are connected with each other by laser welding (as illustrated in Figures 5) (para. [0031]-[0032], [0037]-[0038]).
JP’548 fails to teach wherein the bus bar is placed on the seat portion and comes into contact with the seat portion.  CN’948 teaches a battery module (Figure 8, 100 – see Figure 8 below) comprising:

wherein the bus bar (300/330) includes a plate having one or more openings/(slits) formed therein (as illustrated),
wherein each of the electrode tabs (110) includes: a first bent part formed by bending at least a part thereof in each of the electrode tabs (110) in one direction (see Figure 8 below); a second bent part formed by bending at least a part of the remaining section thereof in each of the electrode tabs (110) in a direction different from the one direction - each of the electrode tabs (110) are bent in the same manner as those tabs instantly claimed in instant Figure 4; and a seat portion between the first bent part and the second bent part (as illustrated below); wherein the bus bar (300/330) is placed on the seat portion and comes into contact with the seat portion (as illustrated) in order to provide a stable support for the bus-bar, and consequently a stable connection there-between.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to form a seat portion between the first and the second bent tab 

    PNG
    media_image3.png
    591
    776
    media_image3.png
    Greyscale

portions such that the bus bar is placed on the seat portion and comes into contact with the seat portion in the apparatus of JP’548, as taught by CN’948, in order to provide a stable support for the bus-bar, and consequently a stable connection there-between.
JP’548 fails to teach wherein a laser beam is repeatedly irradiated in a circular pattern, and centers of circles formed by the laser beam are arranged along a longitudinal axis of the end faces of the plurality of adjacent electrode tabs.
WO’805 teaches a laser welding head providing weld beads (para. [0014]) at end portions of a plurality of adjacent layers/seam (204) (Figures 2A & 2B), (para. [0051]), which laser head provides a laser beam that is repeatedly irradiated in a circular pattern, forming centers of circles by the laser beam arranged along a longitudinal axis of the end faces of the plurality of adjacent surface (Figures 2A and 2B) (para. [0051] and [0064]) in order to improve weld quality and uniformity at the seam (para. [0052]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to form weld beads in the battery module of JP’548 using a laser beam that is repeatedly irradiated in a circular pattern, forming centers of circles by the laser beam that are arranged along a longitudinal axis of the end faces of the plurality of 
With respect to claim 11, JP’548 teaches wherein each of electrode tab groups including the plurality of adjacent electrode tabs (Figure 5, 25a and 25b) among the electrode tabs is inserted into each of the one or more openings/(slits (35a’ and 35a’’) corresponding thereto (as illustrated in Figures 4-7).
With respect to claim 12, JP’548 teaches wherein each of the electrode tabs (25a and 25b) comprises:
a first bent part formed by bending at least thereof in each of the electrode tabs in one direction (see Figure 4 above);
a second bent part formed by bending at least a remaining section thereof in each of the electrode tabs in a direction different from the one direction (as illustrated in Figures 4-5) – each of the electrode tabs (25a and 25b) are bent in the same manner as those tabs instantly claimed in instant Figure 4.
With respect to claim 13, JP’548 teaches wherein each of the first bent part and the second bent part is bent at an angle of 80 to 90 degrees (as illustrated in Figure 4).
With respect to claim 14, JP’548 teaches wherein, in the electrically connecting step, the plurality of adjacent electrode tabs (Figure 5, 25a and 25b) are connected with each other in a state in which the plate (30) is placed on at least a part of the plurality of adjacent electrode tabs (25a and 25b) (as illustrated in Figures 4-7 and 9-11).

With respect to claim 18, JP’548 teaches wherein the laser welding is performed in a state in which a jig (Figure 11, 170) is inserted between the plurality of adjacent battery cells (120) including the plurality of adjacent electrode tabs (125a) and the plate (para. [0034]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007109548A (hereinafter JP’548) in view of CN 106133948 (hereinafter CN’948) in view of WO 2016205805 A1, as applied to claim 1 above, and further in view of Wang et al. (US 2018/0159111 A1). 
With respect to claim 8, modified JP’548 discloses all claim limitations as set forth above but fails to teach wherein each of the electrode tabs comprises an insulation formed in at least a part of the electrode tab, and the first bent part is formed in a section insulation portion.  Wang teaches a battery comprising an electrode body (Figure 8, 23) and a bent tab (21) which tab (21) includes an insulation (S) adhered thereto in order to prevent short-circuit and improve the safety performance of the battery (para. [0076]-[0079]). 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide each of the electrode tabs with an insulation formed in at least a part of the electrode tab, and the first bent part is formed in a section 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, 13-14, 16 and 18 of U.S. Patent No. 11,088,410 (hereinafter USP’410).
With respect to instant claims 1-4, claims 1-2, 9, 13 and 16 of USP’410 disclose the limitations recited in instant claims 1-4.
With respect to instant claim 8, claim 14 of USP’410 discloses the limitations recited in instant claim 8.
 With respect to instant claim 9, claim 18 of USP’410 discloses the limitations recited in instant claim 9.
This is a provisional nonstatutory double patenting rejection.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8-14 and 17-18 have been considered but are moot because the new ground of rejection, necessitated by the newly added limitations, does not rely on the combination of references applied in the prior rejection of record.  A new rejection is set forth above.  

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/KAITY V CHANDLER/							2/25/2022Primary Examiner, Art Unit 1725